DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16980432, filed on 9/14/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/23/2020 was filed after the filing date of the application on 9/14/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Arman Khosraviani on 3/23/2021.
The application has been amended as follows: 
“1.    (Currently Amended) A portable wire cutting device, comprising: 

wherein the wire rack device comprises a first corner wheel, a second corner wheel, a transition wheel, a steering wheel, a first wire rack, a second wire rack, and a wire winding drum; 
the first wire rack and the second wire rack are hingedly connected; the second corner wheel is disposed at a hinge joint of the first wire rack and the second wire rack; 
an end of the first wire rack away from the hinge joint is provided with the first corner wheel, and an end of the second wire rack away from the hinge joint is pivotably connected to the multi-axis moving device by the steering wheel; 
the transition wheel is disposed between the second corner wheel and the steering wheel; the first wire rack and the wire winding drum are respectively disposed on two sides of the second wire rack; 
the molybdenum wire is wrapped around the first corner wheel, the second corner wheel, and the wire winding drum in a looping manner; the molybdenum wire is passed around the transition wheel, between the transition wheel and the second corner wheel; the steering wheel and the wire winding drum are both disposed on the multi-axis moving device.
4. (Cancelled)
6-7. (Cancelled)
9-10. (Cancelled)”

Allowable Subject Matter
Claims 1-3, 5 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Akopyan (SU 1269923 A1) teaches a portable wire cutting device (see Figure 1-2), characterized by comprising: 
a wire rack device (assembly of 1, 3 and linkage connected to element 3), 
a wire (8), and 
a multi-axis moving device (linkage connect directly to element 1 in Figure 1, see Figure 2 for movement in the X and Y axis), wherein the wire rack device comprises a first corner wheel (5), a second corner wheel (the element 11 next to the element 5), a transition wheel (11 
the first wire rack and the second wire rack are hingedly connected (see Figure 2); the second corner wheel is disposed near a hinge joint of the first wire rack and the second wire rack (considered near since they are both on the first wire rack, see Figure 2); 
an end of the first wire rack away from the hinge joint is provided with the first corner wheel (see Figure 1), and an end of the second wire rack away from the hinge joint is connected to the multi-axis moving device by means of the steering wheel (connection between the two linkage between 1 and 3, see Figure 1); the first wire rack and the wire winding drum are respectively disposed on two sides of the second wire rack (see Figure 1); the transition wheel is disposed between the second corner wheel and the steering wheel (between at least at the positon in Figure 2), the wire is wrapped around the first corner wheel, the second corner wheel, and the wire winding drum in a looping manner; the wire passed around the transition wheel, between the transition wheel and the second corner wheel (see Figure 2); the steering wheel and the wire winding drum are both disposed on the multi-axis moving device (see Figure 1).
Akopyan fails to teach a molybdenum wire, the second corner wheel is disposed at a hinge joint of the first wire rack and the second wire rack.
Lange (US 20120017741 A1) teaches a molybdenum wire (paragraph 0030) used in a cutting saw. 
Westerman (US 5271145) teaches a wire cutting system with a roller (64) at a hinge joint of a first wire rack (84) and the second wire rack (34, see Figure 3-4).
While it would be obvious to one of ordinary skill in the art to modify the device of Akopyan to change the wire into a molybdenum wire, as taught by Lange, in order to reduce kerf loss (paragraph 0001).
It would not have been obvious to one of ordinary skill in the art to modify the device of Akopyan to change the position of the roller to the hinge joint, as taught by Westerman. The mechanical system of Akopyan requires two roller near the hinge joint for when the rack/linage moving between up and down in Figure 2 during multiple axis cutting and would not work with the single roller at the hinge joint of Westerman. The wire would fall off the roller with turned in the different directions. 
Furthermore, no additional prior art could be found to teach the claimed limitations either alone nor in combination to further modify the device of Akopyan, Lange and Westerman. Thus claim 1 is allowable, claims 2-3, 5 and 8 are allowable by virtue of its dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bresciani (US 4633848) teaches wire saw with rollers. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        3/23/2021
/KENNETH E PETERSON/Primary Examiner, Art Unit 3724